

 S3492 ENR: To designate the Traverse City VA Community-Based Outpatient Clinic of the Department of Veterans Affairs in Traverse City, Michigan, as the “Colonel Demas T. Craw VA Clinic”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 3492IN THE SENATE OF THE UNITED STATESAN ACTTo designate the Traverse City VA Community-Based Outpatient Clinic of the Department of Veterans
			 Affairs in Traverse City, Michigan, as the Colonel Demas T. Craw VA Clinic.1.Designation of Colonel Demas T. Craw VA Clinic in
 Traverse City, Michigan(a)FindingsCongress finds the following:(1)Demas T. Craw was born on April 9, 1900, in Long Lake Township, Michigan.(2)While residing in Traverse City, Michigan, Demas T. Craw enlisted in the United States Army at Columbus Barracks, Ohio, on April 18, 1918, and trained with the 12th Cavalry at Camp Stanley, Texas.(3)Colonel Craw achieved the position of senior pilot and was awarded—(A)the Medal of Honor for action in North Africa;(B)the World War I Victory Medal;(C)the World War II Victory Medal;(D)the European-African-Middle Eastern Campaign Medal;(E)the Mexican Service Medal;(F)the American Defense Service Medal;(G)the Purple Heart;(H)the Royal Order of George I; and(I)the Observer Badge.(4)Colonel Craw’s citation for the Medal of Honor said, For conspicuous gallantry and intrepidity in action above and beyond the call of duty. On November 8, 1942, near Port Lyautey, French Morocco, Col. Craw volunteered to accompany the leading wave of assault boats to the shore and pass through the enemy lines to locate the French commander with a view to suspending hostilities. This request was first refused as being too dangerous but upon the officer's insistence that he was qualified to undertake and accomplish the mission he was allowed to go. Encountering heavy fire while in the landing boat and unable to dock in the river because of shell fire from shore batteries, Col. Craw, accompanied by 1 officer and 1 soldier, succeeded in landing on the beach at Mehdia Plage under constant low-level strafing from 3 enemy planes. Riding in a bantam truck toward French headquarters, progress of the party was hindered by fire from our own naval guns. Nearing Port Lyautey, Col. Craw was instantly killed by a sustained burst of machinegun fire at pointblank range from a concealed position near the road..(5)Colonel Craw was killed in action on November 8, 1942, while attempting to deliver a message to broker a cease fire with France.(b)DesignationThe Traverse City VA Community-Based Outpatient Clinic of the Department of Veterans Affairs in Traverse City, Michigan, shall after the date of the enactment of this Act be known and designated as the Colonel Demas T. Craw VA Clinic.(c)ReferenceAny reference in any law, regulation, map, document, paper, or other record of the United States to the community-based outpatient clinic referred to in subsection (b) shall be considered to be a reference to the Colonel Demas T. Craw VA Clinic.Speaker of the House of RepresentativesVice President of the United States and President of the Senate